DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 5, filed 24 August 2022, with respect to claim 1 have been fully considered and are persuasive.  Therefore, the objections to claims 1 and 5-6 have been withdrawn. 

Applicant’s arguments, see Pages 5-8, filed 24 August 2022, with respect to claim 1 have been fully considered, but are not persuasive.  Therefore, the § 103 rejections of claims 1 and 3-6 have been maintained. 
In amended claim 1, Applicant recites “an optical path length adjusting unit that adjusts an optical path length difference… wherein a number of peak wavelengths… is minimized…”.  The Examiner pointed to Yoxall as disclosing this limitation of adjusting an optical path length difference (d) between the measurement light (5) and the reference light (4) (… the difference d of the lengths of the two optical light paths (4) and (5) can be adjusted…” [0019]).  Applicant argues that Yoxall does not disclose or suggest the feature of “wherein a number of peak wavelengths… is minimized…”.  
However, the Examiner contends that the number of peak wavelengths is merely a results-effective variable.  It is apparent that, as the optical path length difference decreases from, e.g. a maximum of 1000 um to a maximum of 100 um to a maximum of 10 um, the corresponding number of peak wavelengths also decreases until it is minimized.  Therefore, it is evident that Yoxall does indeed suggest the feature of “wherein a number of peak wavelengths included in the predetermined wavelength range of spectrum information is minimized based on the adjustment of the optical path length difference.”           


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoxall et al. (US 2018/0038891), hereinafter Yoxall, in view of Lau et al. (US 2017/0131081), hereinafter Lau.

Claims 1,6: Yoxall discloses a measurement apparatus (Fig. 1), and a corresponding method, comprising:
a light source (2) that emits light [0036];
a spectroscopic element (part of 2) that is configured to transmit light of a predetermined wavelength out of the light emitted from the light source portion, and capable of changing the predetermined wavelength of the light to be transmitted within a predetermined wavelength range (light source is a wavelength-tunable monochromatic light source [0036]);
an interference optical system (3) which separates light emitted from the spectroscopic element (2) into measurement light (5) irradiated on a measurement target (1) and reference light (4) reflected by a reference body (7), and generates interference light obtained by combining the measurement light (5) reflected by the measurement target (1) and the reference light (4) reflected by the reference body (7); 
an image sensor (6) that receives the interference light, wherein the image sensor (6) is a light receiving portion [0036]; and
an optical path length adjusting unit that adjusts an optical path length difference between the measurement light (5) and the reference light (4) (“Preferably the difference d of the lengths of the two optical paths is… at most 10 μm.” [0019]), wherein the optical path length adjusting unit adjusts the optical path length difference such that a number of peak wavelengths included in the wavelength range of the spectrum information is minimized (as a results-effective variable, the number of peak wavelengths is naturally minimized as the optical path length difference is minimized [0019]).
Yoxall does not explicitly disclose one or more processors configured to calculate a position of the measurement target.  
However, Yoxall does disclose conducting near-field optical measurements of a target, which implies the presence of a processor.
Lau, furthermore, in the same field of endeavor of optical interference, discloses a measurement apparatus (300, Fig. 4) comprising:
one or more processors (Digital signal processing) configured to calculate a position of a measurement target (380) based on spectrum information indicating a change in a received light quantity at an image sensor (390) when the predetermined wavelength of the light transmitted through a spectroscopic element (part of the tunable light source [0005]) is changed (“The detector is arranged to detect spectrum interference from the interferometer.” Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoxall’s apparatus with a processor to calculate the position of a measurement target for the purpose of providing high-resolution and high-speed distance measurements to targets (Lau [0005]).

Claims 3-4: Yoxall does not explicitly disclose wherein the optical path length adjusting unit changes an optical path length of the measurement light.
 	However, Yoxall does disclose wherein the optical path length adjusting unit changes an optical path length of the reference light (4) (evident from Fig. 1).  Furthermore, it is clear that what matters is not the absolute path length of either the reference light or the measurement light, but the difference in these two path lengths.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoxall’s apparatus by adjusting the path length of the measurement light, which would be functionally equivalent, for the purpose of allowing the reference mirror to be stationary, to avoid any chances of axial misalignment.    
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoxall, in view of Lau as applied to claim 1 above, and further in view of Kasahara et al. (US 2017/0122807), hereinafter Kasahara.

Claim 5: Yoxall further discloses wherein the light receiving portion (6) has a plurality of pixels [0035], but is silent with respect to wherein the optical path length adjusting unit changes the optical path length difference to a position where the received light quantity reaches a peak when one of a plurality of the pixels is set to a reference pixel and light of a predetermined reference wavelength is received at the reference pixel.
 	However, this setting of a reference pixel to receive a predetermined reference wavelength amounts to no more than calibration of the image sensor.  Kasahara, furthermore, in the same field of endeavor of optical interference, discloses wherein a wavelength shift amount is the difference between a subject wavelength received at each pixel of an image sensor, and a predetermined reference wavelength received at a reference pixel in the image sensor [0111].  This latter value, the reference wavelength received at the reference pixel, is the “zero” for the system.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoxall’s apparatus with a calibration pixel for the purpose of accurately determining the received light quantity and thus accurately determining the position of the measurement target.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896